Exhibit 99.2 ManpowerGroup 1st Quarter April 20, 2012 ManpowerGroup 2012 1st Quarter ResultsApril 2012 Forward-Looking Statement This presentation includes forward-looking statements, including earnings projections which are subject to risks and uncertainties. Actual results might differ materially from those projected in the forward-looking statements. Additional information concerning factors that could cause actual results to materially differ from those in the forward-looking statements is contained in the Manpower Inc. Annual Report on Form 10-K dated December 31, 2011, which information is incorporated herein by reference, and such other factors as may be described from time to time in the Company’s SEC filings. ManpowerGroup 2012 1st Quarter ResultsApril 2012 As Reported Q1 Financial Highlights 0% Revenue$5.1B 3% CC 30 bps Gross Margin16.6% 9% Operating Profit$94M 14% CC 10 bps OP Margin1.8% 16% EPS$.50 21% CC Throughout this presentation, the difference between reported variances and Constant Currency (CC) variances represents the impact of currency on our financial results. Constant Currency is further explained on our Web site. Consolidated Financial Highlights 3 ManpowerGroup 2012 1st Quarter ResultsApril 2012 Consolidated Gross Margin Change 4 ManpowerGroup 2012 1st Quarter ResultsApril 2012 SG&A Expense Bridge - Q1 YoY (in millions of USD) 5 90.0% 88.9% Productivity Gain % of GP % of GP ManpowerGroup 2012 1st Quarter ResultsApril 2012 6 $847M Growth in CC % Business Line Gross Profit - Q1 2012 █Manpower █Experis█ManpowerGroup - Total █ManpowerGroup Solutions █Right Management ManpowerGroup 2012 1st Quarter ResultsApril 2012 As Reported Q1 Financial Highlights 2% Revenue$1.1B 4% CC 3% OUP$22M 7% CC 10 bps OUP Margin2.0% 7 Americas Segment (22% of Revenue) (1)Included in these amounts is the US, which had revenue of $736M (-2%) and OUP of $7M (-21%). Operating Unit Profit (OUP) is the measure that we use to evaluate segment performance.OUP is equal to segment revenues less direct costs and branch and national headquarters operating costs. ManpowerGroup 2012 1st Quarter ResultsApril 2012 Americas - Q1 Revenue Growth YoY 8 Revenue Growth - CC Revenue Growth % of Segment Revenue 65% 12% 8% 15% ManpowerGroup 2012 1st Quarter ResultsApril 2012 As Reported Q1 Financial Highlights 4% Revenue$1.8B 1% CC 13% OUP$23M 9% CC 20 bps OUP Margin1.3% 9 Southern Europe Segment (35% of Revenue) (1)Included in these amounts is France, which had revenue of $1.3B (flat in CC) and OUP of $5M (-51% CC).
